Name: Commission Regulation (EC) No 2860/98 of 30 December 1998 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities31. 12. 98 L 358/79 COMMISSION REGULATION (EC) No 2860/98 of 30 December 1998 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organisation of the market in poultrymeat (1), as last amended by Regu- lation (EC) No 2916/95 (2), and in particular Article 8(3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 2471/98 (3), as amended by Regulation (EC) No 2608/98 (4); Whereas it follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto; Whereas Article 2 of Council Regulation (EEC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (5) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 2471/98 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 77. (2) OJ L 305, 19. 12. 1995, p. 49. (3) OJ L 308, 18. 11. 1998, p. 14. (4) OJ L 328, 4. 12. 1998, p. 17. (5) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 31. 12. 98L 358/80 Product code Destinationof refund (1) Amount of refund EUR/100 units Product code Destinationof refund (1) Amount of refund EUR/100 kg ANNEX to the Commission Regulation of 30 December 1998 altering the export refunds on poultry- meat 0105 11 11 9000 01 1,40 0105 11 19 9000 01 1,40 0105 11 91 9000 01 1,40 0105 11 99 9000 01 1,40 EUR/100 kg 0207 12 10 9900 02 28,00 03 13,00 0207 12 90 9190 02 28,00 03 13,00 0207 12 90 9990 02 28,00 03 13,00 0207 14 20 9900 04 20,00 0207 14 60 9900 04 20,00 0207 14 70 9190 04 20,00 0207 14 70 9290 04 20,00 (1) The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran, 03 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and Switzerland. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.